DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:   
In line 9, “of from 0.20 to 0.60” is claimed.  This is believed to be in error for –from 0.20 to 0.60 --.
In line 14, “intake length to the fan diameter is from 0.20 to 0.60” is claimed; this appears to claim the same limitation as in line 9.
Appropriate action is required.
Specification
The specification is objected because p.16, ll. 17-21 disclose: “The skilled person will appreciate that except where mutually exclusive, a feature or parameter described in relation to any one of the above aspects may be applied to any other aspect.  Furthermore, except where mutually exclusive, any feature or parameter described herein may be applied to any aspect and/or combined with any other feature or parameter described herein.” With respect to the immediately preceeding quotation, it is believed that: 1) the skilled person will not be able to appreciate which, feature or parameter described in relation to any one of the above aspects may be applied to any other aspect is mutually exclusive, and 2) which feature or parameter described herein may be applied to any aspect and/or combined with any other feature or parameter described herein except where mutually exclusive – which is not disclosed, i.e., the mutual exclusivity. In response, Applicant is required to make it of record, in detail, which feature(s) or parameter(s) are mutually exclusive, and which combinations of features and parameters are not mutually exclusive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
It is hereby observed that the claims, as supported by the specification, recite a huge number of numerical values that appear to be applicable, alone and in combination, in optimization studies of an undefined engine. It is also observed that it is not disclosed which combinations are mutually exclusive, see the Objection to the Specification above. In other words, the multitude of numerical values disclosed for the same parameter does not appear to have any particular criticality beyond being lent to optimization in the context of a routine engine’s design, see MPEP 2144.05 II.
Claims 1-4, 7, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu EP3187722 in view of Miller 20180080411.

Regarding claim 1, Qiu teaches:
A gas turbine engine for an aircraft (Abstract), the gas turbine engine comprising: 
an engine core comprising a turbine (28, Fig. 1), a compressor (24 Fig. 1), and a core shaft (40) connecting the turbine to the compressor; 
a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades [0024];
an air intake (inlet [0005]) located upstream of the fan, the air intake having a ratio of intake length to fan diameter of from 0.20 to 0.60 (“inlet length to fan diameter is between 0.20 and 0.45.” [0007]) and defining a highlight area, a throat (122, and [0004]) area and a diffuser area (diffuser section [0004]); and a gearbox [0028] that receives an input from the core shaft and outputs drive to the fan [0028] so as to drive the fan at a lower rotational speed [0030] than the core shaft; 
wherein the gas turbine engine has a bypass ratio greater than 10 [0035]; and the air intake has an intake length and the ratio of the intake length to the fan diameter is from 0.20 to 0.60 (“inlet length to fan diameter is between 0.20 and 0.45.” [0007]).  
However, Qiu does not teach a fan diameter greater than 2.0 m.
Miller teaches “a fan diameter may be less than about one hundred and fifteen inches” [0022].
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the gas turbine engine of Qiu to incorporate a fan less than one hundred and fifteen inches as taught by Miller, in order to create a turbofan engine with a bypass ratio of at least about 11, as taught by Miller [0020].  Additionally, the fan diameter was recognized a result-effective variable, since such a variable has a direct effect on the air flow rate through the fan, and on bypass ratio or the engine. It has been held that optimizing a result effective, variable, as indicated above, was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, 


Regarding claim 2, Qiu in view of Miller teaches the invention as discussed for claim 1.  Qiu further teaches:
The gas turbine engine of claim 1, wherein the ratio of the intake length to the fan diameter is from 0.20 to 0.50 (“inlet length to fan diameter is between 0.20 and 0.45.” [0007]) .  

Regarding claim 3, Qiu in view of Miller teaches the invention as discussed for claim 1.  Qiu further teaches:
The gas turbine engine claim 1, wherein the ratio of the intake length to the fan diameter is from 0.25 to 0.45 (“inlet length to fan diameter is between 0.20 and 0.45.” [0007]).  

Regarding claim 4, Qiu in view of Miller teaches the invention as discussed for claim 1.  Qiu further teaches:
The gas turbine engine of claim 1, wherein the ratio of the intake length to the fan diameter is from 0.30 to 0.40 (“inlet length to fan diameter is between 0.20 and 0.45.” [0007]).  
Regarding claim 7, Qiu in view of Miller teaches the invention as discussed for claim 1, and, as previously discussed for claim 1, Qiu in view of Miller also teaches: 
the gas turbine engine of claim 1, wherein the fan diameter is greater than 2.2 m (“a fan diameter may be less than about one hundred and fifteen inches” and also “about or approximate refer to being within a ten percent margin of error” Miller [0022]).  
Regarding claim 8, Qiu in view of Miller teaches the invention as discussed for claim 7, and, as previously discussed for claim 7, Qiu in view of Miller also teaches: 

Regarding claim 14, Qiu in view of Miller teaches the invention as discussed for claim 1.  Qiu further teaches:
The gas turbine engine of claim 1, wherein: the turbine is a first turbine (low pressure turbine 46, [0030]), the compressor is a first compressor (low pressure compressor 44 [0030]), and the core shaft is a first core shaft (inner shaft 40, [0030]); the engine core further comprises a second turbine (high pressure turbine 54, [0030]), a second compressor (high pressure compressor 52, [0030]), and a second core shaft (outer shaft 50) connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (high speed spool 32, [0030]).  

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu ‘722 in view of Miller and further in view of Jain EP1992810 and Qiu 2014137685.

Regarding claim 5, Qiu ‘722 in view of Miller teaches the invention as discussed for claim 1.  However, Qiu ‘722 in view of Miller, as discussed so far, does not teach wherein the ratio of the highlight area to the throat area is from 1.15 to 1.35 and the ratio of the diffuser area to the throat area is from 0.85 to 1.15.  
Jain teaches the ratio of the highlight area to the throat area is from 1.15 to 1.35 (“design considerations typically require a contraction ratio of approximately 1.33” [0018]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the gas turbine engine of Qiu ‘722 in view of Miller to include a contraction ratio of approximately 1.33 as taught by Jain, in order to “accommodate each operability condition of the aircraft and prevent the separation of the oncoming airflow” as taught by Jain [0018].

Qiu teaches the ratio of the diffuser area to the throat area is from 0.85 to 1.15 by presenting a typical internal area distribution for a gas turbine inlet in the graph in Fig. 2b.  Image 1 below highlights some of the key points on the graph of Fig. 2b.
Per the current application’s specification section, "diffuser area" is coincident with the mid-point of the length of the spinner, minus the spinner area at that point. Qiu teaches the convergent section of the graph in Fig. 2b “beginning approximately at the spinner leading edge” [0008].  Max A/A_fan marks the leading edge of the spinner (before the area of the spinner begins to affect the Area available for air to flow), which corresponds to X/D_fan = 0.3.  And X/D_fan = 0.5 corresponds to the location of the fan, since A/A_fan = 1 (and Qiu also teaches the ratio of inlet length to fan leading edge tip diameter is generally in the range of 0.5 to 0.7 [0006], helping confirm X/D_fan = 0.5 corresponds to the fan location in this graph). It is therefore possible to determine the diffuser area can be found at X/D_fan = 0.4, corresponding to an A/A_fan value of approximately 1.03 (or more conservatively, between 1.05 and 1.00).  
Qiu teaches the throat has the minimum area within the inlet [0008], which can be determine to be approximately equal to A_fan (since A/A_fan is approximately 1), thus A_throat is approximately 1.
The ratio of diffuser area to throat area can be calculated from the graph in Image 1:
A_diffuser/A_throat  = (A_diffuser / A_fan)/ (A_throat /A_fan)  
Therefore A_diffuser/A_throat can clearly be estimated to be around 1.03 (and with a high degree of certainty between 1.00 and 1.05).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the gas turbine engine of Qiu ‘722 in view of Miller and Jain, and incorporate a ratio of the diffuser area to the throat area of approximately 1.03 as taught by Qiu ‘685, in .

    PNG
    media_image1.png
    551
    854
    media_image1.png
    Greyscale

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu ‘722 in view of Miller and further in view of Qiu 2014137685.

Regarding claim 6, Qiu ‘722 in view of Miller teaches the invention as discussed for claim 1.  However, Qiu ‘722 in view of Miller, as discussed so far, does not teach wherein the ratio of the throat area to fan face area of the fan is from 0.94 to 1.05. 
Qiu ‘685 teaches the ratio of the throat area to fan face area of the fan is from 0.94 to 1.05 by presenting a typical internal area distribution for a gas turbine inlet in the graph in Fig. 2b.  Image 1 above highlights some of the key points on the graph of Fig. 2b.
Qiu ‘685 teaches that A_fan is the area at the fan face [0008].

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the gas turbine engine of Qiu ‘722 in view of Miller and incorporate a ratio of the throat area to the fan face area of approximately 1.0 as taught by Qiu ‘685, in order to create a typical internal area distribution for a gas turbine engine inlet, as taught by Qiu ‘685 [0008].
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu ‘722 in view of Miller and further in view of Jain.
Regarding claim 9, Qiu in view of Miller teaches the invention as discussed for claim 1.  However, Qiu in view of Miller, as discussed so far, does not teach wherein the contraction ratio of the gas turbine engine is from 1.10 to 1.35.  
	Jain teaches the contraction ratio of the gas turbine engine is from 1.10 to 1.35 (“design considerations typically require a contraction ratio of approximately 1.33” [0018]).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the gas turbine engine of Qiu ‘722 in view of Miller to include a contraction ratio of approximately 1.33 as taught by Jain, in order to “accommodate each operability condition of the aircraft and prevent the separation of the oncoming airflow” as taught by Jain [0018].

Regarding claim 10, Qiu in view of Miller teaches the invention as discussed for claim 1.  However, Qiu in view of Miller, as discussed so far, does not teach the local contraction ratio at bottom dead centre of the gas turbine engine is from 1.20 to 1.35.  
	Jain teaches the local contraction ratio at bottom dead centre of the gas turbine engine is from 1.20 to 1.35. Jain teaches a gas turbine engine inlet with variable geometry, changing the “thickness” of the lip specifically, and causing the ratio between the diameter of the highlight and the diameter of the 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the gas turbine engine of Qiu in view of Miller and incorporate an inlet with variable thickness, as taught by Jain, in order to allow the ratio or the highlight diameter to throat diameter to vary “in response to detecting operability conditions requiring a thick inlet lip” as taught by Jain [0022], and thus improving the engine performance.

Regarding claim 11, Qiu in view of Miller teaches the invention as discussed for claim 1.  However, Qiu in view of Miller, as discussed so far, does not teach wherein the local contraction ratio at the top dead centre of the gas turbine engine is from 1.15 to 1.35.  
Jain teaches wherein the local contraction ratio at the top dead centre of the gas turbine engine is from 1.15 to 1.35. Jain teaches a gas turbine engine inlet with variable geometry, changing the “thickness” of the lip specifically, and causing the ratio between the diameter of the highlight and the diameter of the throat to vary [0018 – 0031]. Jain also teaches: “Although Figures 3 and 4 illustrate the contraction ratio adjustment relative to a single position of the highlight diameter Dh or the throat diameter Dt, it should be understood that the movement could occur around the entire circumference of the nacelle assembly 26 to adjust the contraction ratio associated with the inlet lip section 38” [0023]. Jain further teaches: “the contraction ratio of the inlet lip section 38 is selectively adjustable between a range of about 1 to about 1.4” [0024]. 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the gas turbine engine of Qiu in view of Miller and incorporate an inlet 

Regarding claim 12, Qiu in view of Miller teaches the invention as discussed for claim 1.  However, Qiu in view of Miller, as discussed so far, does not teach wherein the local contraction ratio at one or both lateral sides of the gas turbine engine is from 1.15 to 1.35.  
Jain teaches wherein the local contraction ratio at one or both lateral sides of the gas turbine engine is from 1.15 to 1.35. Jain teaches a gas turbine engine inlet with variable geometry, changing the “thickness” of the lip specifically, and causing the ratio between the diameter of the highlight and the diameter of the throat to vary [0018 – 0031]. Jain also teaches: “Although Figures 3 and 4 illustrate the contraction ratio adjustment relative to a single position of the highlight diameter Dh or the throat diameter Dt, it should be understood that the movement could occur around the entire circumference of the nacelle assembly 26 to adjust the contraction ratio associated with the inlet lip section 38” [0023]. Jain further teaches: “the contraction ratio of the inlet lip section 38 is selectively adjustable between a range of about 1 to about 1.4” [0024]. 
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the gas turbine engine of Qiu in view of Miller and incorporate an inlet with variable thickness, as taught by Jain, in order to allow the ratio or the highlight diameter to throat diameter to vary “in response to detecting operability conditions requiring a thick inlet lip” as taught by Jain [0022], and thus improving the engine performance.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu ‘722 in view of Miller and further in view of Pointon 20180252166.  Based on information found in Google Patents, Pointed was first published in April 19, 2017, as shown below.

    PNG
    media_image2.png
    538
    401
    media_image2.png
    Greyscale

Regarding claim 13, Qiu in view of Miller teaches the invention as discussed for claim 1.  However, Qiu in view of Miller, as discussed so far, does not teach wherein at cruise, the quasi-non-dimensional mass flow rate Q for the gas turbine engine is from 0.029 to 0.036 kgs-1N-1K1/2.  
Pointon teaches the quasi-non-dimensional mass flow rate Q for the gas turbine engine is from 0.029 to 0.036 kgs-1N-1K1/2.  Pointon teaches “Q may be in the range 0.28 to 0.35 lbm.K2/lbf.s. In some examples fan entry mean flow Q may be in the range 0.3 to 0.33 lbm.K2/lbf.s. The fan entry mean flow Q may be lower than for a direct drive gas turbine engine” [0049].
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the gas turbine engine of Qiu in view of Miller to have a Q in the range 0.28 to 0.35 lbm.K2/lbf.s as taught by Pointon, in order to adjust the specific thrust as needed since 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberto T. Igue whose telephone number is (303)297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO TOSHIHARU IGUE/Examiner, Art Unit 3741              

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741